DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/08/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-5, 7-15, and 33-39
Withdrawn claims: 				None
Previously cancelled claims: 		6 and 16-32
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-5, 7-15, and 33-39
Currently rejected claims:			1-5, 7-15, and 33-39
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 8, 11-13, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ubbink (US 2005/0153018) in view of Ko (US 2003/0012819).
Regarding claim 1, Ubbink teaches an animal feed pellet (corresponding to particulate food product) ([0021], [0029], and [0120]), comprising agglomerated animal feeds ([0034] and [0050]) and viable (Abstract) E. coli bacteria ([0057]) incorporated into the agglomerated animal feeds forming the animal feed pellet (Figs. 1a and 1b [0026]).  Ubbink further teaches that enzymes may be included in the inner matrix of the animal E. coli bacteria is non-pathogenic, its inclusion as a probiotic implies that the strain is non-pathogenic. Ubbink also teaches that the pellet may assume any form obtainable by compaction ([0030]) and that the sequence of the steps may be varied in a way that makes common sense ([0093]) such as where the drying of the pellet can occur after the compaction if compaction occurs with moistened components ([0094]; [0098]).  This disclosure indicates that pelleting can take place using wet ingredients, but Ubbink does not teach the pellet to be steam-conditioned.
However, Ko does teach biological materials ([0001]) being incorporated into agglomerated animal feeds (corresponding to feed mix) forming an animal feed pellet (corresponding to palletization) ([0155]).  Ko also teaches that animal feed is manufactured such that enzymes are mixed into the feed and then steam-conditioned (corresponding to steam injection) and extruded to form pellets ([0131]).  Ko discloses that the enzymes may be denatured by the steam under such palletization conditions ([0131]) and that protecting the enzymes from these conditions through encapsulating them will protect them from degradation ([0134]).  Ko further discloses that bacteria viability is affected by environmental conditions and that the main cause of death is attributed to the denaturation of proteins within the cell ([0005]).   Ko exemplifies an encapsulation process with bacteria cells which increased their viability ([0128]).  Therefore, a skilled practitioner would readily recognize that the method disclosed in Ko is capable of producing steam-conditioned animal feed pellets with viable bacteria.
It would have been obvious for a skilled practitioner to have produced the animal feed pellet of Ubbink through steam-conditioning as taught by Ko.  A skilled practitioner 
Regarding claim 2, Ubbink teaches the invention as disclosed above in claim 1, including the bacteria being in a minimum amount of 1 x 105 CFU/g ([0049]).
Regarding claim 3,  Ubbink teaches the invention as disclosed above in claim 1, including the viable non-pathogenic E. coli being embedded in large particles instead of pellets ([0053]) to make a feed additive (corresponding to food additive) ([0021]).  Ubbink also discloses that the feed additive is intended for animals ([0029]).  It does not specifically teach the feed additive being incorporated into the agglomerated animal feeds forming the animal feed pellet.
However, Ko does teach a feed additive (corresponding to microcapsules) ([0155]) comprising biological materials ([0001]) being incorporated into the agglomerated animal feeds (corresponding to feed mix) forming the animal feed pellet (corresponding to palletization) ([0155]).  Although, Ko uses enzymes in this example ([0130]-[0131]), it also teaches that the biological material can be bacteria ([0067]). 
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed pellet of Ubbink to include incorporating the feed additive into an agglomerated animal feed to form a food pellet.  In the absence of specific instruction in Ubbink regarding teaching applications of feed additives, a skilled practitioner would consult Ko in order to determine suitable animal feed preparation, and therefore, it would have been obvious to have selected to incorporate the feed additive as claimed, which renders the claim obvious. 
Regarding claim 4, Ubbink teaches the invention as disclosed above in claim 3, including the feed additive having a matrix ([0015]).
Regarding claim 5, Ubbink teaches the invention as disclosed above in claim 4, including the matrix comprising a hydrocolloid-forming polysaccharide ([0063]).
Regarding claim 7, Ubbink teaches the invention as disclosed above in claim 5, including the hydrocolloid-forming polysaccharide is a first polysaccharide (corresponding to pectin, guar, xanthan, and gum acacia) ([0063]), wherein the feed additive further comprises a coating disposed on at least a portion of a surface thereof (Figs. 1a and 1b), and wherein the coating comprises a second polysaccharide which is different from the first polysaccharide (corresponding to cellulose and cellulose derivatives) ([0088]-[0089]).
Regarding claim 8, Ubbink teaches the invention as disclosed above in claim 7, including the matrix comprising pores ([0043]).
Regarding claim 11, Ubbink teaches the invention as disclosed above in claim 5, including the hydrocolloid-forming polysaccharide includes alginate ([0073]).
Regarding claim 12, Ubbink teaches the invention as disclosed above in claim 11, including the feed additive further includes a disaccharide (corresponding to sucrose, maltose, and lactose ) ([0063]).
Regarding claim 13, Ubbink teaches the invention as disclosed above in claim 12, including the disaccharide is sucrose ([0063]).
Regarding claim 33, 
However, Ko teaches a coating liquid comprising dextran, maltodextrin, or a combination thereof ([0032]).
It would have been obvious for a person of ordinary skill in the art to have modified the feed additive disclosed by Ubbink by adding dextran, maltodextrin, or a combination thereof as taught by Ko.  In the absence of specific instruction in Ubbink regarding teaching the inclusion of these components, a skilled practitioner would have consulted Ko in order to determine a suitable location for inclusion, which renders the claim as obvious.
Regarding claim 34, Ubbink teaches the invention as disclosed above in claim 33, but does not teach the disaccharide and the second polysaccharide to be present in a ratio of disaccharide/ second polysaccharide of less than 10. 
However, Ko teaches the trehalose disaccharide and dextran polysaccharide in a formulation for the coating liquid where the trehalose/dextran ratio is 0.600% w/w: 0.600% w/w (table below [0331]) which is equal to a 1:1 ratio and falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed pellet of Ubbink by including the disaccharide and second polysaccharide in a ratio of less than 10.  In the absence of specific instruction in Ubbink regarding teaching the ratio of disaccharide to second polysaccharide, a skilled practitioner would have been motivated to consult Ko in determining a suitable ratio and therefore, a selection within the claimed range would be obvious.
Regarding claim 35, Ubbink teaches the invention as disclosed above in claim 7.  Although Ubbink discloses that a skilled person could select one or a mixture of suitable coating ([0088]), it does not teach the coating to include a disaccharide.
However, Ko teaches a coating liquid comprising a sugar polymer ([0022]) selected from disaccharides (corresponding to lactose, maltose, sucrose, trehalose, or a combination thereof) ([0032]).
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed pellet of Ubbink to include a disaccharide as taught by Ko.  Since Ubbink discloses that a skilled person would be able to select components of a coating, a skilled practitioner would have consulted Ko for suitable coating components that impart a sweet flavor.
Regarding claim 36, Ko teaches the disaccharide includes sucrose, trehalose, or a combination thereof ([0032]).
Regarding claim 37, Ubbink teaches the invention as disclosed above in claim 34 including bacteria being in a minimum amount of 1 x 105 CFU/g ([0049]).
Regarding claim 38, Ubbink teaches bacteria being an in amount of 1 x 105 to 1 x 109 CFU/g ([0049]), which falls within the claimed range

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ubbink (US 2005/0153018) and Ko (US 2003/0012819)  as applied to claim 7 above, and further in view of Lee ("Effect of calcium source and exposure-time on basic caviar spherification using sodium alginate."  International Journal of Gastronomy and Food Science (2012) 96-100).
Regarding claims 9 and 10, Ubbink teaches the invention as disclosed above in claim 7.  Although Ubbink discloses that a skilled person could select one or a mixture of suitable coating components ([0088]) and exemplifies calcium salt of a fatty acid ([0089]), it does not specifically teach a particulate calcium-containing compound or calcium lactate.
However, Lee discloses that the technology of alginates and calcium sources for creating gelled spheres has been used in the food industry for decades (page 96, paragraph 1) and creates a less permeable membrane around a substance (page 97, column 1, paragraph 2).  Lee teaches that calcium lactate is commonly used in spherification as it does not impart a bitter taste to the product (page 98, column 2, first paragraph). 
It would have been obvious for one with ordinary skill in the art to have modified the animal feed pellet of Ubbink by using calcium lactate in the coating as taught by Lee, as it is a commonly used component of spherification.  Since Ubbink discloses that a skilled person would be able to select components of a suitable moisture barrier, a practitioner would have consulted Lee for suitable coating components in order to form a less permeable barrier without imparting an unpleasant taste and therefore, the claims are rendered obvious.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ubbink (US 2005/0153018)  and Ko (US 2003/0012819) as applied to claim 13 above, and further in view of Halpern (“What's in a Name? Are MSG and Umami the Same?” Chemical Senses, Vol. 27, Issue 9 (Nov 2002) 845-846).
Regarding claim 14,
However, Halpern teaches the use of an amino acid salt in food, particularly the monosodium salt of glutamic acid known as "MSG", that was disclosed by Dr. Kikunae Ikeda who patented the isolation of this salt from brown kelp in 1909 for commercial production as a tastant (page 845, paragraph 2).
It would have been obvious for one with ordinary skill in the art to have modified the feed additive disclosed by Ubbink by adding this common salt of L-glutamic acid as taught by Halpern.  One of ordinary skill in the art would have been motivated to make this modification in order to impart the rich and familiar flavor of "umami" to the feed to make it palatable (page 845, paragraph 2).
Regarding claim 15, Halpern teaches the inclusion of salt of L-glutamic acid.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ubbink (US 2005/0153018) and Ko (US 2003/0012819) as applied to claim 38 above, and further in view of Nadeau (WO 2005/074706).
Regarding claim 39, Ubbink teaches the invention as disclosed above in claim 38, including the animal feed pellet comprising viable (Abstract) non-pathogenic E.coli bacteria ([0057]) in order to exert health benefits beyond basic nutrition ([0002]).  Although Ubbink exemplifies specific strains of other probiotics ([0058]), it does not teach the strain of E. coli to be the strain deposited at the IDAC on January 21, 2005 under accession number IDAC 210105-01. 
However, Nadeau teaches a non-pathogenic strain of E. coli being provided to an animal by suspending it in a carrier such as common solid feedstuff that comprises a typical animal diet (page 7, line 24 – page 8, line 5).  Nadeau teaches the strain to be the one 
It would have been obvious for a person of ordinary skill in the art to have modified the animal pellet of Ubbink to include the strain of E. coli taught by Nadeau.  Since Ubbink did not exemplify an E.coli strain, a skilled practitioner would have been motivated to consult Nadeau in order to determine a suitable strain that exerts health benefits beyond basic nutrition as required by Ubbink.  Therefore, the selection of the strain taught by Nadeau renders the claim obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-5, 7, 8, 11-13, and 33-38 over Ubbink and Ko:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that there is no prima facie case of obviousness because not all elements of the present claims are disclosed in the prior art; there is no apparent reason to combine the elements of the art in an attempt to achieve the present claims; and there is no reasonable expectation of success in achieving the present claims in view of the cited references (Applicant’s Remarks, page 6, paragraph 2).  Applicant stated that Ko teaches two separate and unrelated experiments using their technique of jetting coating liquid onto a fluidized bed of microparticles because Experiments 1 a/b demonstrate that the jetting technique leads to increased viability of Bifidus cells while Experiment 2a 
However, Ko not only exemplifies the implementation of additional coatings such as an enteric coating in Experiment 2a concerning enzymes, but it also more generally discloses the application of coatings to the product or microcapsules themselves and that a skilled practitioner would realize situations where a coating is necessary (i.e., protection against product degradation in the stomach for oral administration) ([0076], [0099]).  The protocol of Experiment 1 a/b was to investigate the stability of the bacteria within the particles using different formulations of coating liquid and hydrogel cores and was not intended to produce a particle for oral consumption, while the protocol of Experiment 2a was intended to produce a substance for oral consumption.   Also, Ko discloses that the main cause of death is attributed to the denaturation of proteins within the cell ([0005]) similar to the denaturation of enzymes, which are also proteins, in acidic environments ([0131]).  Therefore, a practitioner would have considered coating feed pellets comprising E. coli with an enteric coating to prevent denaturation of the proteins within the bacteria since they are going to be administered orally to an animal in its feed.   Also, 
Applicant then argued that subjecting the E. coli bacteria to the citric acid used to coat the enzymes in Experiment 2a would kill the bacteria before they were even subjected to the steam conditioning (Applicant’s Remarks, page 8, paragraph 3-page 9, paragraph 1).
However, the citric acid rinse solution ([0142]) is applied to the pellet after the application of the initial coating liquid ([0148]) and after the application of the subsequent enteric coating ([0148], [0150], [0151]); therefore, the biological material, whether it be bacteria or enzymes, would not be in contact with the citric acid rinse. 
Applicant then argued that there is no reason to believe that one of ordinary skill in the art would be motivated to modify the process of Ubbink with steam conditioning as disclosed by Ko as Ubbink is concerned with processing dry ingredients, not steam-conditioned pellets, as required by the claims.  Applicant stated that the disclosure of Ubbink stating that the process can include a small amount of water for slightly moistening the components cannot be interpreted as steam-conditioning.  Applicant added that, prior to steam conditioning, Ko’s jetting process occurs under “saturated moisture conditions” where the ingredients are soaked to the point of becoming fluid and 
However, pressures and temperatures used for steam conditioning vary according to meal formulations, storage conditions, and processing times as stated in paragraph 1 of page 1 of Benison ("Right Steam is a must for good Pellet", 2015, Benison Media, http://benisonmedia.com/right-steam-is-a-must-for-good-pellet/).  Benison also states that one of the goals of steam conditioning is to add moisture to the pellet (page 1, paragraph 2) and that moisture content, heat content, and temperature are all closely related so there will be situations where the amount of steam needed is reduced (page 1, paragraph 3-page 2, paragraph 1).  Also, Ubbink does not focus solely on the processing of dry ingredients as it discloses the prolonging of the lifespan of probiotics in a semi-dry, moist, or semi-moist environment (Abstract) with aw values of at least 0.3 ([0033]) using dried microorganisms ([0014]).  Examiner points out that the reference to “saturated moisture conditions” of Ko is referring to only the surface of the microparticles becoming liquid when the liquid coating is applied ([0079]) while Ubbink discloses that the coating can done by any suitable coating technique such as a fluidized bed coater ([0113]).  Although Ubbink does not specifically disclose coating to occur until the surface of the microparticle is saturated, but as long as the aw of the core is less than 0.3 shortly before or at the moment of coating ([0096]), the saturation of the surface of the core does not prevent the objective of obtaining semi-moist, moist, and semi-dry pellets (Abstract) from being obtained.  Since the combination of the Ubbink and Ko references have been shown to fully teach all limitations of the claims, Applicant’s arguments are unpersuasive and the rejection of the claims are maintained herein.

Claim Rejection – 35 U.S.C. §103 of claims 9 and 10 over Ubbink, Ko, and Lee; claims 14 and 15 over Ubbink, Ko, and Halpern; claim 39 over Ubbink, Ko, and Nadeau:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant concluded that the rejection of these claims should be withdrawn due to their dependency on claim 1 and the alleged deficiencies of Ubbink and Ko as related to claim 1 (Applicant’s Remarks, page 10, paragraph 4).
However, since the combination of the Ubbink and Ko references have been shown to fully teach all limitations of the claims, Applicant’s arguments are unpersuasive and the rejection of the claims are maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793